

116 HR 8104 IH: Vote By Mail Stamp Act
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8104IN THE HOUSE OF REPRESENTATIVESAugust 25, 2020Ms. Haaland (for herself, Ms. Norton, Mrs. Hayes, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of the Voting By Mail Semipostal Stamp, and for other purposes.1.Short titleThis Act may be cited as the Vote By Mail Stamp Act.2.Voting By Mail Semipostal Stamp(a)In generalIn order to afford a convenient way for members of the public to contribute to funding voting accessibility, the United States Postal Service shall issue a semipostal (in this Act referred to as the Voting By Mail Semipostal Stamp) in accordance with this section.(b)Terms and conditions(1)In generalThe issuance and sale of the Voting By Mail Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to the requirements of this subsection.(2)DurationThe Voting By Mail Se­mi­post­al Stamp shall be made available to the public for a period of 10 years, beginning no later than 3 months after the date of the enactment of this Act.(3)CostThe Voting By Mail Semipostal Stamp shall be offered at a cost equal to the cost of mailing a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce letter rate, in effect at the time of purchase, plus a differential of not less than 25 percent.(4)Disposition of proceedsAll amounts becoming available from the sale of the Voting By Mail Semipostal Stamp (as determined under section 416(d) of such title) shall be transferred to the Election Assistance Commission for the purpose of grants under subsection (c). (5)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title, amounts becoming available from the sale of the Voting By Mail Semipostal Stamp shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to the Election Assistance Commission or any State.(c)Grants to States To support voting by mail(1)GrantsThe Election Assistance Commission shall carry out a program to make grants to eligible States for supporting voting by mail, including voting by absentee ballot, in elections for Federal office.(2)EligibilityA State is eligible to receive a grant under the program under this subsection if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing—(A)a description of how the State will use the grant to support voting by mail in the State; and(B)such other information and assurances as the Commission may require.(3)AmountThe Commission shall determine the amount of a grant made to an eligible State under the program under this subsection, taking into account the information provided by the State in its application for the grant and the amount of funds available for grants under the program.(4)ReportNot later than 6 months after the end of each fiscal year during which an eligible State received a grant under the program under this subsection, the State shall submit a report to the Commission describing the activities the State carried out with the grant.(5)Authorization of appropriationsThere are authorized to be appropriated for each of the fiscal years 2021 through 2030 such sums as may be necessary to carry out this subsection, to be derived from amounts transferred to the Commission under subsection (b)(4).(d)DefinitionsIn this Act—(1)the term semipostal refers to a postage stamp described in section 416(a)(1) of title 39, United States Code; and(2)the term State means the 50 States, the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the U.S. Virgin Islands.